Name: 96/657/EC: Commission Decision of 12 November 1996 authorizing Italy to continue trials on a new oenological practice (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  food technology;  cultivation of agricultural land;  beverages and sugar
 Date Published: 1996-11-23

 Avis juridique important|31996D065796/657/EC: Commission Decision of 12 November 1996 authorizing Italy to continue trials on a new oenological practice (Only the Italian text is authentic) Official Journal L 299 , 23/11/1996 P. 0029 - 0030COMMISSION DECISION of 12 November 1996 authorizing Italy to continue trials on a new oenological practice (Only the Italian text is authentic) (96/657/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 26 (3) thereof,Whereas Italy has authorized experimental trials involving the use of lysozyme to limit the use of sulphur dioxide in wine-making and whereas it has forwarded the results of the trials in respect of the 1993/94, 1994/95 and 1995/96 wine years; whereas the results of the trials, which have been covered by reports forwarded to the Commission, have been very promising but remain incomplete;Whereas the other Member States have been informed of the results of the trials;Whereas Italy has requested the Commission for authorization to extend those trials for three additional wine years, namely 1996/97, 1997/98 and 1998/99; whereas the trials will cover the monitoring of malo-lactic fermentation of red wine, bottle fermentation of sparkling wine and ageing of wine;Whereas the trials must involve vinification of the 1996 grape harvest;Whereas this Decision is in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 Italy is hereby authorized to continue trials relating to the use of lysozyme in wine-making until 31 August 1999 and involving a maximum of 50 000 hectolitres during each of the 1996/97, 1997/98 and 1998/99 wine years under the conditions laid down in Article 26 of Regulation (EEC) No 822/87.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 12 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.